UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Perficient, Inc. (Exact name of registrant as specified in its charter) Delaware 74-2853258 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1120 South Capital of Texas Highway Building 3, Suite 220 Austin, Texas 78746 (512) 531-6000 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) John T. McDonald 1120 South Capital of Texas Highway Building 3, Suite 220 Austin, Texas 78746 (512) 531-6000 (512) 531-6011 (fax) (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: J. Nixon Fox, III Vinson
